
	
		I
		112th CONGRESS
		2d Session
		H. R. 6500
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Clarke of
			 Michigan (for himself, Mr.
			 Clay, and Ms. Norton)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Detroit Jobs Trust Fund and to
		  temporarily provide a zero percent capital gains rate for certain new
		  investments in Detroit, Michigan.
	
	
		1.Short titleThis Act may be cited as the
			 Detroit Economic Competitiveness
			 Act.
		2.Detroit Jobs Trust
			 Fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					9512.Detroit Jobs
				Trust Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Detroit Jobs Trust Fund,
				consisting of such amounts as may be appropriated or credited to such fund as
				provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere are hereby
				appropriated to the Detroit Jobs Trust Fund amounts equivalent to receipts in
				the Treasury of taxes (including all income, excise, and employment taxes
				whether imposed with respect to individuals or businesses) imposed under this
				title (with respect to periods after the date of the enactment of this section)
				which are (as determined by the Secretary) attributable to Detroit, Michigan.
				The city of Detroit, Michigan, shall provide the Secretary such information as
				the Secretary may request for purposes of making the determinations required
				under this subsection. For purposes of this subsection, the taxes imposed on a
				corporation or other business entity shall not be treated as attributable to
				Detroit, Michigan, merely because the headquarters of such corporation or
				entity is located in Detroit, Michigan.
						(c)Expenditures
							(1)In
				generalExcept as otherwise provided in this subsection, amounts
				in the Detroit Jobs Trust Fund shall (without need of any further
				appropriation) be distributed annually by the Secretary to the city of Detroit,
				Michigan, to carry out the purposes described in paragraph (2).
							(2)Use of
				expendituresAmounts distributed to the city of Detroit,
				Michigan, under this section shall be used for the following purposes and in
				the following order of priority:
								(A)First, of the
				amounts distributed with respect the annual period not in excess of the Detroit
				income tax suspension hold harmless amount, for any purpose determined by the
				city government of Detroit, Michigan.
								(B)Second, for
				payment of principal and interest on any general obligation issued by the city
				of Detroit, Michigan (to the extent of such obligations).
								(C)Third, for payment
				of principal and interest on obligations to which section 103 applies and the
				proceeds of which were used for the public schools of the city of Detroit,
				Michigan (to the extent of such obligations).
								(D)Fourth, for jobs
				development, public safety, education, business infrastructure, or public
				infrastructure (to the extent consistent with the plan described in paragraph
				(4)).
								(3)Restriction on
				distributionsNo distribution shall be made by the Secretary
				under paragraph (1) unless—
								(A)the city of
				Detroit, Michigan, does not impose an income tax with respect to the period to
				which such distribution relates,
								(B)such city has
				reduced the aggregate property taxes imposed by an amount not less than the
				reduction in the payment obligations of such city by reason of the payments
				described in paragraph (2),
								(C)all prior
				distributions made to the city under paragraph (2) were used by the city in a
				manner consistent with the requirements of paragraph (2), and
								(D)such city has
				provided such information to the Comptroller General of the United States as
				the Comptroller General may request to carry out section 2(b) of the
				Detroit Economic Competitiveness
				Act.
								(4)5-year
				development planA plan is described in this paragraph if such
				plan—
								(A)is a 5-year plan
				describing development goals for Detroit, Michigan, and detailing how
				distributions for purposes described in paragraph (2)(D) will be spent,
								(B)has been approved
				by simple majority vote of the City Council of Detroit, Michigan (after
				consultation with the Detroit Board of Education), and
								(C)has been submitted
				to, and approved by, the Secretary of the Treasury, the Secretary of Housing
				and Urban Development, and the Secretary of Education.
								No
				distribution shall be made under paragraph (1) for a purpose described in
				paragraph (2)(D) unless a plan described in this paragraph is in effect and all
				prior such distributions for such purposes were used in accordance with such
				plan.(5)Special rules
				during period of plan developmentDuring the period during which
				the plan described in paragraph (4) is developed (but not in excess of the
				5-month period beginning on the date of the first distribution under paragraph
				(1)), amounts distributed may be used concurrently for the purposes described
				in subparagraphs (A), (B), and (C) of paragraph (2).
							(6)Detroit income
				tax suspension hold harmless amount
								(A)In
				generalFor purposes of
				paragraph (2)(A), the term Detroit income tax suspension hold harmless
				amount means the amount (as determined by the Secretary) of revenue
				collected by the city of Detroit pursuant to the income tax imposed by such
				city during the calendar year preceding the calendar year which includes the
				date of the enactment of this section.
								(B)Cross
				referenceFor provision which requires suspension of the Detroit
				income tax, see paragraph (3)(A).
								(C)Tax returns may
				still be requiredThe city of Detroit, Michigan, shall not be
				treated as failing to satisfy the requirement of paragraph (3)(A) with respect
				to any period merely because taxpayers are required to file tax returns and
				report income with respect to such period.
								(7)Amounts made
				available not to reduce other fundingAmounts distributed to the city of Detroit,
				Michigan, under this section shall supplement, and not supplant, any other
				funding (including any Federal funding) for such city.
							(d)TerminationNo
				amount shall be distributed from, or appropriated to, the Detroit Jobs Trust
				Fund after the 5-year period beginning on the date of the enactment of this
				section. Any amounts remaining in such Trust Fund at the end of such period
				shall be transferred to the general fund of the Treasury. The 5-year period
				specified in this subsection shall not be renewed or
				extended.
						.
			(b)GAO
			 reportsThe Comptroller General of the United States shall submit
			 an annual report to Congress which—
				(1)describes the
			 manner and purposes for which distributions made from the Detroit Jobs Trust
			 Fund have been used,
				(2)describes the
			 extent to which progress has been made toward meeting the development goals
			 under the plan described in section 9512(c)(4) of the Internal Revenue Code of
			 1986 (as added by this section) and whether such progress is consistent with
			 meeting such goals, and
				(3)includes any
			 recommendations the Comptroller General may have regarding improvements to the
			 program described in section 9512 of such Code.
				The first
			 such annual report shall be submitted not later than 90 days after the 1-year
			 period beginning on the date of the enactment of this Act and the last such
			 annual report shall be submitted not later than 90 days after the date on which
			 the Detroit Jobs Trust Fund terminates pursuant to section 9512(d) of such
			 Code.(c)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					
						Sec. 9512. Detroit Jobs Trust
				Fund.
					
					.
			3.Zero capital gains
			 rate for certain new investments in Detroit, Michigan
			(a)In
			 generalSubchapter Y of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					IVCertain new
				investments in Detroit, Michigan
						
							Sec. 1400V. Zero capital gains rate for certain new investments
				  in Detroit, Michigan.
						
						1400V.Zero capital
				gains rate for certain new investments in Detroit, Michigan
							(a)In
				generalGross income does not include any qualified capital gain
				from the sale or exchange of a specified new investment held for more than 1
				year.
							(b)Specified new
				investmentFor purposes of this section—
								(1)In
				generalThe term specified new investment
				means—
									(A)any qualified
				stock,
									(B)any qualified
				partnership interest, and
									(C)any qualified
				business property.
									(2)Qualified
				stock
									(A)In
				generalExcept as provided in subparagraph (B), the term
				qualified stock means any stock in a domestic corporation
				if—
										(i)such stock is
				acquired by the taxpayer during the 1-year period beginning on the date of the
				enactment of this section, at its original issue (directly or through an
				underwriter) from the corporation solely in exchange for cash,
										(ii)as of the time
				such stock was issued, such corporation was a specified Detroit business (or,
				in the case of a new corporation, such corporation was being organized for
				purposes of being a specified Detroit business), and
										(iii)during
				substantially all of the taxpayer’s holding period for such stock, such
				corporation qualified as a specified Detroit business.
										(B)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				paragraph.
									(3)Qualified
				partnership interestThe term qualified partnership
				interest means any capital or profits interest in a domestic partnership
				if—
									(A)such interest is
				acquired by the taxpayer during the 1-year period beginning on the date of the
				enactment of this section, from the partnership solely in exchange for
				cash,
									(B)as of the time
				such interest was acquired, such partnership was a specified Detroit business
				(or, in the case of a new partnership, such partnership was being organized for
				purposes of being a specified Detroit business), and
									(C)during
				substantially all of the taxpayer’s holding period for such interest, such
				partnership qualified as a specified Detroit business.
									A rule
				similar to the rule of paragraph (2)(B) shall apply for purposes of this
				paragraph.(4)Qualified
				business property
									(A)In
				generalThe term qualified business property means
				tangible property if—
										(i)such property was
				acquired by the taxpayer by purchase (as defined in section 179(d)(2)) during
				the 1-year period beginning on the date of the enactment of this
				section,
										(ii)the original use
				of such property in Detroit, Michigan, commences with the taxpayer, and
										(iii)during
				substantially all of the taxpayer’s holding period for such property,
				substantially all of the use of such property was in a specified Detroit
				business of the taxpayer.
										(B)Special rule for
				substantial improvementsThe requirements of clauses (i) and (ii)
				of subparagraph (A) shall be treated as satisfied with respect to—
										(i)property which is
				substantially improved by the taxpayer before the end of the period described
				in subparagraph (A)(i), and
										(ii)any land on which
				such property is located.
										The
				determination of whether a property is substantially improved shall be made
				under clause (ii) of section 1400B(b)(4)(B), except that the date of the
				enactment of section 1400V shall be substituted for December 31,
				1997 in such clause.(c)Qualified
				capital gainFor purposes of this section—
								(1)In
				generalExcept as otherwise provided in this subsection, the term
				qualified capital gain means any gain recognized on the sale or
				exchange of—
									(A)a capital asset,
				or
									(B)property used in
				the trade or business (as defined in section 1231(b)).
									(2)Gain before
				enactment not qualifiedThe term qualified capital
				gain shall not include any gain attributable to periods before the date
				of the enactment of this section.
								(3)Certain rules to
				applyRules similar to the rules of paragraphs (3), (4), and (5)
				of section 1400B(e) shall apply for purposes of this subsection.
								(d)Specified
				Detroit businessFor purposes of this section, the term
				specified Detroit business means any enterprise zone business (as
				defined in section 1397C), determined—
								(1)without regard to
				subsections (b)(6) and (c)(5) thereof,
								(2)by substituting
				80 percent for 50 percent in subsections (b)(2)
				and (c)(1) thereof,
								(3)by treating
				Detroit, Michigan, as an empowerment zone (and by treating no area other than
				Detroit, Michigan, as an empowerment zone).
								(e)Certain rules To
				applyFor purposes of this section, rules similar to the rules of
				paragraphs (6) and (7) of subsection (b), and subsections (f) and (g), of
				section 1400B shall apply; except that for such purposes section 1400B(g)(2)
				shall be applied by substituting before the date of the enactment of
				section 1400V for before January 1, 1998, or after December 31,
				2014.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				the purposes of this section, including regulations to prevent the abuse of the
				purposes of this
				section.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter Y of chapter 1 of
			 such Code is amended by adding at the end the following new item:
				
					
						Part IV. Certain new investments in Detroit,
				Michigan
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 acquired after the date of the enactment of this Act.
			
